IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0546
                             Filed February 8, 2017


STATE OF IOWA,
     Plaintiff-Appellee.

vs.

STUART LEE CORSON,
    Defendant-Appellant,

________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P. Van

Marel, District Associate Judge.



      The defendant appeals his conviction and sentence for operating while

intoxicated, second offense. AFFIRMED.



      Shawn Smith of Shawn Smith, Attorney at Law, P.L.L.C., Ames, for

appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee State.




      Considered by Mullins, P.J., Bower, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                         2


GOODHUE, Senior Judge.

       Stuart Lee Corson appeals from the sentence imposed after his plea of

guilty to a charge of operating while intoxicated, second offense.

       I.     Background Facts and Proceedings

       On January 14, 2016, Corson was charged with one count of operating

while intoxicated, third offense, and one count of child endangerment. The trial

information alleged on December 26, 2015, Corson was involved in a single

vehicle rollover accident while he was driving his automobile with his minor

daughter as a passenger. An officer was dispatched to the scene and observed

Corson appeared to be intoxicated. Field sobriety tests were performed, and the

officer determined, based on Corson’s appearance and the field sobriety test,

that he was in fact intoxicated. Corson refused to submit to a chemical analysis

of his breath for alcohol content.

       A plea agreement was reached by which Corson pled guilty to an

amended charge of operating while intoxicated, second offense.       The child-

endangerment charge was to be dismissed. The court approved the amendment

and dismissed the child-endangerment charge.           The plea agreement also

provided for a two-year sentence with all but seven days suspended, plus other

penalties and requirements not at issue.

       At the sentencing hearing, the State asked that Corson be placed on

probation to the Center for Creative Justice, and Corson asked that he be placed

on probation with the Boone County Prevention Services. The court had before it

Corson’s criminal records, which included not only two previous convictions for

operating while intoxicated but numerous other criminal convictions. Corson’s
                                            3


counsel pointed out he was providing support for his family, had a regular job,

had good family support, had not been driving, and had been staying away from

alcohol while on release awaiting sentencing. In sentencing Corson, the court

granted work release but required him to serve his probation at a residential

facility. Corson has appealed, claiming the sentence was excessive and the trial

court abused its discretion.

         II.    Preservation of Error

         Any defect in sentences is an exception to the general rule requiring error

preservation. State v. Wilson, 294 N.W.2d 824, 825-26 (Iowa 1980).

         III.   Standard of Review

         Sentencing decisions are reviewed for abuse of discretion and for defects

in the sentencing procedure.         State v. Hopkins, 860 N.W.2d 550, 553 (Iowa

2015).

         IV.    Merits

         There has been no allegation of a defect in the sentencing procedure. A

sentencing court is obligated to give the reasons for the sentence imposed in

order that it may be reviewed. Iowa R. Crim. P. 2.23(3)(d); State v. Marti, 290
N.W.2d 570, 589 (Iowa 1980). The sentencing court gave the reasons for its

sentencing decision clearly and at some length. After noting Corson’s lengthy

criminal record and noting it included two previous operating while intoxicated

charges, the court stated in part:

         We want you to be successful. What we don’t want you to do is go
         out and kill yourself or somebody else, which is the path you’re on
         right now.
                By putting you in a residential facility we’ll be able to monitor
         your behavior and if you’re making poor decisions, if you’re not
                                         4


       following through with treatment, if you’re not abstaining, if you’re
       not doing what you need to do, I’ll know that and I’ll know it pretty
       quickly.

It is incumbent on a sentencing court to consider the rehabilitation of the offender

and the protection of the community from further offenses.         See Iowa Code

§ 901.5 (2015). The court clearly did both. A sentence within the statutory limits

is cloaked with a strong presumption in its favor and will only be overturned if it

can be considered to have been exercised on grounds or for reasons that are

clearly untenable or unreasonable.     State v. Formaro, 638 N.W.2d 720, 724

(Iowa 2002).

       The sentence imposed on Corson was clearly reasonable and was

supported by the facts before the court. Furthermore, the court’s reasons were

well articulated and explained. Corson objects that the court did not put more

weight on his recent work record and family obligations. The court’s failure to

acknowledge all of the existing circumstances does not mean they were not

considered. See State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995). We

conclude the court did not abuse its discretion.

       We affirm Corson’s conviction and sentence.

       AFFIRMED.